SO ORDERED.

SIGNED this 15th day of October, 2020.




____________________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF KANSAS

In Re:                                       )
                                             )              Case No. 08-22789-7 DLS
BROOKE CORPORATION                           )
                              Debtor.        )

                   ORDER APPROVING AND AUTHORIZING THE
             DESTRUCTION OF THE RECORDS OF BROOKE CORPORATION

         NOW the above-captioned matter comes before this Court upon the Motion of the Chapter

7 Trustee of the bankruptcy estate of Brooke Corporation (the “Debtor”), Christopher J. Redmond

(the “Trustee”), by and through his counsel of record, requesting an Order approving and

authorizing the destruction of the records of Brooke Corporation. The Trustee filed the Motion on

September 22, 2020 (Doc# 6364), together with a Notice (Doc# 6365), which provided for an

objection deadline of October 13, 2020. The Motion and Notice were served upon the Office of

the United States Trustee, all parties receiving CM/ECF notification in this matter and all parties



                                                                                        1|Page

                Case 08-22786       Doc# 6373      Filed 10/15/20     Page 1 of 3
of interests as shown within the limited matrix attached to the Motion and Notice on file with the

Court. To date, no objections or responses have been filed with the Court in this matter, nor have

any objections or responses been served upon the Trustee or his counsel.

       The Court, having jurisdiction herein, finds as follows:

       1.   The Trustee took into and has in his possession numerous boxes of records belonging

            to this Debtor to insure he had information and documentation to prepare tax returns,

            review proofs of claim, determine the employees of the Debtor, review prior

            transactions and numerous other tasks needed in this matter and to control any sensitive

            information contained therein.

       2. Within the office files are boxes of agreements entered into by the Debtor with

            individuals and companies, which include tax identification numbers, Social Security

            numbers, personal account applications and other proprietary information, as well as

            other company boxes for accounts receivables, loans, etc.

       3. This bankruptcy case is now at the stage where the Trustee has liquidated all of the

            assets, has had necessary tax returns prepared and the office documents are no longer

            necessary for the administration of this bankruptcy estate.

       4. The Trustee seeks approval and authority to destroy these records, in order to dispose

            of said records and for the protection of innocent third parties. The Trustee is in the

            process of preparing a Trustee’s Final Report and this is one of the actions necessary

            to be able to file a Trustee’s Final Report for this proceeding.

       The Court, having reviewed the file herein and being fully advised, finds that good cause

exists to grant the Trustee’s Motion before this Court and for the entry of this Order.




                                                                                          2|Page

                Case 08-22786        Doc# 6373      Filed 10/15/20        Page 2 of 3
       IT IS, THEREFORE, BY THE COURT ORDERED that the Notice provided by the

Trustee to the Motion approving and authorizing the destruction of records held by or on behalf of

the Trustee was due, proper and sufficient, and no further or additional notice is necessary or

required.

       IT IS BY THE COURT FURTHER ORDERED that the Trustee’s Motion is hereby

GRANTED.

       IT IS BY THE COURT FURTHER ORDERED that is hereby APPROVED and the

Trustee is hereby AUTHORIZED to destroy any and all files in the possession of or under the

control of the Trustee, including, but not limited to, boxes of agreements entered into by the Debtor

with individuals and companies, which including tax identification numbers, Social Security

numbers, personal account applications, employee records and other proprietary information, as

well as any other paper or electronic records from former operations of the Debtor.

       IT IS SO ORDERED.

                                                ###



SUBMITTED BY:



s/ Christopher J. Redmond
CHRISTOPHER J. REDMOND, KS BAR #07307
REDMOND LAW FIRM LLC
13220 Metcalf, Suite 310
Overland Park, KS 66213
Telephone: 913-379-1100
Fax: 913-379-1109
christopher.redmond@christopherredmondlawfirm.com

ATTORNEY FOR CHAPTER 7 TRUSTEE




                                                                                          3|Page

                Case 08-22786       Doc# 6373       Filed 10/15/20     Page 3 of 3
